Title: To Alexander Hamilton from Edward Carrington, 25 June 1799
From: Carrington, Edward
To: Hamilton, Alexander


          
            Dear Sir,
            Richmond June 25th. 1799
          
          I beg you to be assured that I have not been inattentive to your request in regard to an Aid de Camp—From my more early enquiries I was apprehensive that the appointments in Virginia would not afford you a choice to your satisfaction; But finding that Colo. Bentley was about, from time to time, to have meetings with his officers at this place, I thought it best to wait until that better means of informa. could afford me opportunities of being more certain. A tolerable number have now been here, and although I think them generally promising in their respective stations, yet I am not encouraged to expect that such talents and qualifications, as are requisite for your purpose, can be found amongst them.
          Colo. Holt and myself have for sometime held communications on this subject, in the course of which, two characters have attracted our notice, neither of whom is a native of Virginia, or even of a Southern State, nor has more than one of them, as yet, obtained an appointment in the Army. Capt. John Davidson of this place is the Gentleman in service. We have both known him for some time—Colo. Holt more intimately than myself. He is a native of Pensylvania, and, as I understand, the Son of a Gentleman who has held, & perhaps still holds, a respectable station in the Philada. University. Capt. Davidson has resided here as a Book seller for two or three years, and has always supported a respectable Character; and the enclosed small specimen of his hand writing and composition, which he gave Colo. Holt, who mentioned, but without committing you, the subject to him, will give some opportunity of judging of his fitness.
          The other Gentleman is Mr. Elias Parker of Petersburg, whom I never saw in Virga., but suppose he must have been known to me in his military character with Capt Sargents Company—of this however, it seems to me, that I have only a glimmer of recollection. From what I learn from Colo. Holt, and the inclosed specimen of his hand writing and composition, together with the inclosed Copy of Genl. Knox’s certificate, I should suppose him preferable to Capt D——. You will doubtless however advert to the propriety of making some more particular enquiry, amongst those who must certainly recollect him, in, and out of service to the Eastward, before you would venture to select him for your purpose. Colo. Holt has recommended this Gentleman for a Captaincy in the regular Army, and he would doubtless be a very good appointment if he stands as well with his former Eastern Friends, as he does in Petersburg where, I am told, he has resided for some years. Colo. Holt has had much intercourse with Petersburg, and has a much better knowledge of Characters there than I have.
          I am with great regard Dr. Sir Your Most Ob Sr.
          
            E Carrington
          
          Genl Hamilton
        